Case 1:20-cv-23728-KMW Document 5-3 Entered on FLSD Docket 09/08/2020 Page 1 of 2




                                Exhibit	  “3”
Case 1:20-cv-23728-KMW Document 5-3 Entered on FLSD Docket 09/08/2020 Page 2 of 2



                                            ASSIGNMENT


  WHEREAS, Devolro Inc. ("ASSIGNOR"), is a corporation of Florida having a place of business at
  15701 NW 15th Ave. Miami , Florida 33139 has adopted and used in its business the trademark
  "DEVOLRO" for Vehicle parts, namely, bumpers, suspension systems and lift kits in international
  class 012 with Registration No . 4331785 registered on May 07th, 2013 with the United States Patent
  & Trademark Office; and



 WHEREAS, American Technology Ventures, LLC. ("ASSIGNEE"), is a limited liability company
 of Florida having a place of business at 15701 NW 15th Ave. Miami, Florida 33169 is desirous of
 acquiring said mark in the United States;



 NOW THEREFORE, in consideration of and in exchange for the sum of Ten Dollars ($10.00)
 and other good and valuable consideration, the receipt of which is hereby acknowledged,
 ASSIGNOR does sell, assign, transfer, and set over unto said ASSIGNEE the entire right, title,
 and interest in, to and under said mark and that part of the good will of the business connected
 with the use of and symbolized by the mark in United States.



                                                       ASSIGNOR




                                                                          ~bkov
                                                        Name



                                                                                   DI r-u..{or
                                                       Title




                                                        Date
